United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1252
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Ricky Lamb,                              *    [UNPUBLISHED]
                                         *
              Appellant.                 *
                                    ___________

                            Submitted: May 14, 1998

                                Filed: May 19, 1998
                                    ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

       Ricky Ellis Lamb appeals the 30-month sentence imposed on him by the district
court1 after he pleaded guilty to committing mail fraud, in violation of 18 U.S.C.
§ 1341. We affirm.




      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.
       A state investigation of Lamb&s sewing machine business revealed that most
customers did not receive the machines they had purchased and that those who did
receive machines found that they were defective or of a generic brand. Lamb&s
business eventually filed for bankruptcy, and Lamb was indicted on federal fraud
charges arising from his business practices. At sentencing, the district court determined
that the amount of loss exceeded $200,000. Lamb now challenges that calculation.

       We conclude that the district court did not clearly err in its loss determination.
See United States v. Dolan, 120 F.3d 856, 870 (8th Cir. 1997) (standard of review).
In response to Lamb&s objection, the government presented evidence, in the form of
testimony and the business&s bankruptcy schedules, which showed that more than
$200,000 was owed to creditors who had made a partial payment on, or paid in full for,
a sewing machine. See United States v. Wells, 127 F.3d 739, 745 (8th Cir. 1997)
(government must prove extent of loss by preponderance of evidence). The district
court was free to credit this evidence and to reject Lamb&s unsupported testimony that
the amount of loss was only $44,000. See U.S. Sentencing Guidelines Manual § 2F1.1
(n.8) (1997) (amount of loss need not be determined with precision; court need only
make reasonable estimate of loss based on available information); Dolan, 120 F.3d at
871 (credibility determinations made by court in determining loss are virtually
unassailable on appeal).

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-